381 U.S. 436 (1965)
MOTOR CONVOY, INC., ET AL.
v.
UNITED STATES ET AL.
No. 987.
Supreme Court of United States.
Decided June 1, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Paul M. Daniell, Robert E. Born and Martin Sack for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Robert W. Ginnane and Betty Jo Christian for the United States et al.; George S. Dixon for National Automobile Transporters Association; and Nelson M. Harris, Jr., for Dixie Transport Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.